DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, this claim claims “wherein the portions in the curved shape further include a third portion which is formed on the rear side at the one end of the inner space, and a curvature radius of the first portion is greater than a curvature radius of the third portion”.
This limitation renders the claim indefinite because the limitation is inconsistent with the specification because the specification discloses a curvature radius of the first portion is greater than a curvature radius of the second portion (page 18 lines 11-16).  
For this office action, this claim will be interpreted as requiring a curvature radius of the first portion is greater than a curvature radius of the second portion.
Regarding claim 3, this claim claims “wherein the portion in the curved shape further include a fourth portion which is provided on the front side at the another end of the inner space and a curvature radius of the fourth portion is less than a curvature radius of the second portion
This limitation renders the claim indefinite because the limitation is inconsistent with the specification because the specification discloses a curvature radius of the fourth portion is less than a curvature radius of the third portion (page 18 lines 16-23).  
For this office action, this claim will be interpreted as requiring a curvature radius of the fourth portion is less than a curvature radius of the third portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kanehara (US Publication 2003/0040387 A1).
Regarding claim 1, Kanehara discloses a belt for continuously variable transmission (see figure 9) comprising:
A transmission belt (15, see figure 9) comprising:

a plurality of elements (32, see figure 9), each having a plate shape (see figure 9), arranged sequentially in a ring manner (similar to the arrangement of elements 15 in figure 2); and

a single-line ring (50) having a belt shape (similar to that shown in figure 1) configured to bind the elements together in a ring,

wherein each of the elements includes pillar portions (36 and 37) so that the single-line ring is inserted between the pillar portions and a locking edge (considered the edge in contact with 50 as shown in figure 9), provided on one surface in a plate thickness direction (see figure 9) of the element, indicating a boundary region (see figure 9) from which a plate thickness of the element changes,

the pillar portions have respective ends (considered the inner ends of 36 and 37 on the left and right sides of ring 50), which form an inner space (see figure 9) between the ends so that the single-line ring is inserted in the inner space (see figure 9), the ends having portions in a curved shape (considered the curved shape of portions 51 and 52, see figure 9) each having a predetermined curvature radius along a plane parallel to the single-line ring (see figure 9), and

the portions in the curved shape include first (51) and second (52) portions, the first portion being formed on a front side, where the locking edge is provided, at one end of the inner space, and the second portion being formed on a rear side, where the locking edge is not provided, at another end of the inner space (see figure 9).

Regarding claim 4, Kanehara further shows wherein each of the portions in the curved shape further includes a portion having a linear shape (considered the linear portion between portions 51 and 52, see figure 9) along the plane parallel to the single-line ring (see figure 9).




Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Kanehara (US Publication 2003/0040387 A1) is considered the closest prior art reference to the claimed invention of dependent claims 2-3.

Kanehara does not disclose nor would be obvious to the limitations of dependent claims 2-3, in conjunction with independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/JJC/